Filed Pursuant to Rule424(b)(3) Registration No.333-152760 UNITED DEVELOPMENT FUNDING IV SUPPLEMENT NO. 5 DATED SEPTEMBER 7, 2010 TO THE PROSPECTUS DATED NOVEMBER 12, 2009 This document supplements, and should be read in conjunction with, our prospectus dated November12, 2009 relating to our offering of 35,000,000 common shares of beneficial interest, as supplemented by Supplement No. 4 dated August 9, 2010. On August 16, 2010, we filed with the United States Securities and Exchange Commission our Quarterly Report on Form 10-Q for the quarterly period ended June 30, 2010.This Quarterly Report (excluding the exhibits thereto) is attached as Annex A to this Supplement No. 5. Unless otherwise defined in this Supplement No.5, capitalized terms used have the same meanings as set forth in the prospectus. The purpose of this Supplement No.5 is to disclose: • the status of our public offering; • our revolving credit facilities; • compensation paid in connection with our organization and operation; • our selected financial data; • information regarding our performance; • our real property loans and investments; and • our updated financial statements and Management’s Discussion and Analysis of Financial Condition and Results of Operations, as disclosed in Annex A. Status of our Public Offering As of August 19, 2010, we had accepted subscriptions and issued an aggregate of 1,669,625 common shares of beneficial interest, consisting of 1,658,585 shares that have been issued in exchange for gross proceeds of approximately $33.2 million and another 11,040 shares issued in accordance with our distribution reinvestment plan. As of August 19, 2010, 33,330,375 shares remained available for sale to the public pursuant to our offering. We will not admit residents of Pennsylvania as shareholders until we have received and accepted subscriptions aggregating at least $35million. We will sell our common shares of beneficial interest in our offering until the earlier of November12, 2011, unless extended by our board of trustees for an additional year or as otherwise permitted under applicable law, or the date on which the maximum amount has been sold. Revolving Credit Facilities The following information should be read in conjunction with the discussion contained in the “Prospectus Summary– Possible Leverage” section on page8 of the prospectus and the “Investment Objectives and Criteria– Borrowing Policies” section beginning on page78 of the prospectus: Revolving Credit Facility from Private Company On August 10, 2010, we increased our revolving credit facility (the “Credit Facility”) from an unaffiliated private company from $8,000,000 to $20,000,000, pursuant to a First Amendment to Secured Line of Credit Promissory Note between us and the lender. The interest rate on the Credit Facility is 8.5% per annum.Accrued interest on the outstanding principal amount of the Credit Facility is payable monthly.The Credit Facility matures and becomes due and payable in full on February 5, 2011.On August 31, 2010, $14,000,000 in principal was outstanding under the Credit Facility. The Credit Facility is secured by a first priority collateral assignment and lien on certain of our investments.The lender may, in its discretion, decide to advance principal to us under the Credit Facility.The lender requires us to provide additional collateral as a condition of funding additional advances of principal under the Credit Facility.From time to time, we may request the lender to release collateral, and the lender may require a release price to be paid as a condition of granting its release of collateral. 1 If a default occurs under the Credit Facility, the lender may declare the Credit Facility to be due and payable immediately, after giving effect to any notice and cure periods provided for in the loan documents.A default may occur under the Credit Facility in various circumstances including, without limitation, if (i) we fail to pay amounts due to the lender when due, (ii) we fail to comply with our representations, warranties, covenants and agreements with the lender, (iii)a bankruptcy action is filled with respect to us, (iv) we are liquidated or wind up our affairs, (v) the sale or liquidation of all or substantially all of our assets occurs without the lender’s prior written consent, or (vi) any loan document becomes invalid, unbinding or unenforceable for any reason other than its release by the lender.In such event, the lender may exercise any rights or remedies it may have, including, without limitation, increasing the interest rate to 10.5% per annum, or a foreclosure of the collateral.A foreclosure of collateral may materially impair our ability to conduct our business. Revolving Credit Facility from Community Trust Bank Effective August 19, 2010, UDF IV Acquisitions, L.P. (“Acquisitions”), our wholly-owned subsidiary, obtained a three-year revolving credit facility in the maximum principal amount of $8,000,000 (the “Revolver”) from Community Trust Bank (“CTB”), pursuant to a Revolving Loan Agreement (the “Revolver Loan Agreement”). The interest rate on the Revolver is equal to the greater of prime plus 1% or 5.5% per annum.Accrued interest on the outstanding principal amount of the Revolver is payable monthly.The Revolver matures and becomes due and payable in full on August 19, 2013.In consideration of CTB originating the Revolver, Acquisitions paid CTB an $80,000 origination fee.On August 31, 2010, $4,725,000 in principal was outstanding under the Revolver.The Revolver is secured by a first priority collateral assignment and lien on the loans purchased by Acquisitions using funding from CTB, and by a first lien security interest in all of Acquisitions’ assets.The Revolver is guaranteed by us and by United Development Funding III, L.P., an affiliated limited partnership (“UDF III”).In consideration of UDF III guaranteeing the Revolver, Acquisitions agreed to pay UDF III a monthly credit enhancement fee equal to 1/12th of 1% of the outstanding principal balance of the Credit Facility at the end of each month. Acquisitions’ eligibility to borrow up to $8 million under the Revolver is determined pursuant to a defined borrowing base.The Revolver requires Acquisitions and the guarantors to make various representations to CTB and to comply with various covenants and agreements, including but not limited to, minimum net worth requirements and defined leverage ratios. If a default occurs under the Revolver, CTB may declare the Revolver to be due and payable immediately.A default may occur under the Revolver in various circumstances including, without limitation, the failure to pay principal or interest under the Revolver or to pay other debt when due, the failure to comply with covenants and agreements, the breach of representations or warranties, the bankruptcy of Acquisitions or the guarantors, a material adverse change in the financial condition of Acquisitions or the guarantors, or the sale of Acquisitions’ assets outside of the ordinary course of business.In such event, CTB may exercise any rights or remedies it may have, including, without limitation, prohibiting distributions from Acquisitions to us, or foreclosure of Acquisitions’ assets.Any such event may materially impair Acquisitions’ ability to conduct its business, which could cause the bank to invoke our guarantee of repayment of the Revolver and could thus materially impair our ability to conduct our business. Compensation The following information should be read in conjunction with the discussion contained in the “Prospectus Summary – Compensation to the Dealer Manager, and Our Advisor and Its Affiliates” section beginning on page14 of the prospectus and the “Compensation” section beginning on page 109 of the prospectus: 2 Type of Compensation Amounts incurred for the six months ended June 30, 2010 Amounts incurred from inception through December31, 2009 Organizational and Offering Stage: Selling Commissions (1) $ $ Dealer Manager Fee (1) $ $ Organization and Offering Expenses (2) $ $ Operational Stage: Acquisition and Origination Fees and Expenses (2) $ $ Advisory Fees (2) $ $ Debt Financing Fees (2) $ $
